Beck, J.
1. The discretion of the judge in refusing a new trial on the ground of newly discovered evidence will not be interfered with where there is no showing by affidavit or otherwise as to the character and credibility of the witness who, it is alleged, will testify to the newly discovered facts. Atwater v. Hannah, 116 Ga. 745 (42 S. E. 1007).
2. Nor is newly discovered evidence, the only purpose of which is to impeach the principal witness for the State, sufficient to require interference with the discretion of the court below in refusing a new trial. Herndon v. State, 75 Ga. 887.
3. Those portions of the court’s charge to the jury that were excepted to were not erroneous for any of the reasons assigned.
4. The evidence, together with such deductions therefrom as the jury were authorized to make, being sufficient to support the finding of the jury, this court will not interfere with the discretion of the court below in refusing a new trial, upon the ground that the verdict was contrary to the evidence and without evidence to support it.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.